United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF INTERIOR, NATIONAL
)
PARK SERVICE, Madison, WI, Employer
)
___________________________________________ )
J.N., Appellant

Appearances
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1115
Issued: September 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 9, 2007 which denied his claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue on appeal is whether appellant sustained a recurrence of a medical condition on
May 15, 2005 causally related to his 1995 employment injury.
FACTUAL HISTORY
On October 13, 1995 appellant, then a 42-year-old fire technician, filed a claim alleging
that, on August 17, 1995, he sustained injury to his left knee when he stepped between rocks

while pulling a hose. He did not stop work.1 The Office accepted appellant’s claim for a left
knee sprain.
On October 12, 2006 appellant filed a claim alleging that he sustained a recurrence of
disability on May 15, 2005. He alleged that he was seeking medical treatment only and that he
developed an abscess in his bottom left molar, which coincided with the original point of impact
and fracture of his jaw on June 5, 1995.
In an October 10, 2006 report, Dr. Mike Hagley, a dentist, noted that on January 5, 1995
appellant was seen for a blow to the mandible. He indicated that appellant related that “he had
been hit with a piece of wood in the jaw.” Appellant felt a “snapping” followed by pain and
swelling. Dr. Hagley conducted an examination and advised that it showed a “previously
nonexistent space between teeth numbers 27 and 28. The occlusion did not match between the
upper and lower dentition.” Dr. Hagley noted that x-rays showed three fractures of the mandible.
He indicated that they included a fracture through the right ascending ramus, one through the
body between 27 and 28; and one through the left angle. Dr. Hagley advised that appellant’s
teeth numbers 27 and 28 were mobile and that tooth number 5 had a fracture of the buccal cusp.
He referred appellant to an oral surgeon. Dr. Hagley noted that, on June 7, 2006, they discovered
that tooth number 19 had no bone around the roots of the tooth and once it was removed it
discovered that “the tooth had two vertical root fractures which obviously caused the rapid,
severe bone loss.” He indicated that this created a question as to whether the fracture could be a
sequel. Dr. Hagley opined that it was a “likely sequel to a severe blow to the mandible.” He
added that these “sorts of problems do not always manifest themselves immediately post
trauma.” Dr. Hagley determined that “it is possible that the blow to the mandible in 1995 may
have led to the failure of tooth number 19 in 2006, especially in the absence of any subsequent
injury to the area.”
By letter dated November 28, 2006, the Office advised appellant that it had received his
claim for a recurrence related to “teeth and jaw problems.” The Office indicated that appellant’s
claim under File No. 100451293 was originally accepted for a left knee injury of August 17,
1995 and there was no evidence documenting any dental condition from June or August 1995
until the receipt of Dr. Hagley’s report. Appellant was further advised that Dr. Hagley’s report
was “equivocal” and he must provide an “unequivocal opinion as to why current tooth/jaw
problems are believed to be attributable to the injury which occurred in 1995. He was allotted
30 days to submit the additional evidence.
In a letter dated December 15, 2006, appellant advised the Office that he had provided
the Office with the wrong file number originally and that it should have been File
No. 100445080. He explained that while working for the employing establishment he was struck
in the jaw by a falling tree, which resulted in a triple fracture of his mandible. Appellant noted
that his dentist believed that it was the cause of the fractured root and abscess which required
removal of his tooth.
By letter dated December 18, 2006, the Office advised appellant that he should file a new
recurrence claim under File No. 100445080 and send it to the Office. Appellant was further
1

The record reflects that appellant has a June 5, 1995 jaw injury under File No. 100445080.

2

advised that he had 30 days from November 28, 2006 to provide any further information under
the current File No. 100451293. No additional evidence was received.
In a decision dated January 9, 2007, the Office denied appellant’s recurrence claim. The
Office found that the factual and medical evidence did not establish that the claimed recurrence
resulted from the accepted work injury of a left knee problem under File No. 100451293. The
Office found that the medical evidence failed to show the relationship between his current jaw
condition and the original left knee injury.
LEGAL PRECEDENT
A claimant seeking compensation under the Federal Employees’ Compensation Act2 has
the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence.3 In this case, appellant has the burden of establishing that he
sustained a recurrence of a medical condition causally related to his accepted occupational
disease. This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
condition is causally related to the accepted conditions and supports that conclusion with sound
medical rationale.4 Where medical rationale in support of the physician’s opinion is not present,
the medical evidence is of diminished probative value.5
Office regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.6 In order to establish that his claimed
recurrence of the condition was caused by the accepted injury, medical evidence of bridging
symptoms between his present condition and the accepted conditions must support the
physician’s conclusion of a causal relationship.7
ANALYSIS
The Office accepted that on August 17, 1995 appellant sustained a left knee sprain in the
performance of duty. He subsequently alleged that he sustained a recurrence of disability
commencing on May 15, 2005. The Office requested that appellant provide medical evidence
that would establish a causal relationship between his current conditions and his present
disability.
2

5 U.S.C. §§ 8101-8193.

3

Mary A. Ceglia, 55 ECAB 626 (2004).

4

See id.

5

Id.

6

20 C.F.R. § 10.5(y).

7

See supra note 3.

3

The Board notes that appellant informed the Office that he had filed the claim under the
wrong file number. He alleged that his claim was related to a June 5, 1995 employment injury
when he was struck in the jaw by a piece of wood and submitted evidence comprised of an
October 10, 2006 report from Dr. Hagley, who discussed a January 5, 1995 employment injury
where appellant was struck in the jaw. Dr. Hagley did not provide any opinion or rationale
attempting to relate appellant’s jaw and teeth problems to his left knee injury. Furthermore, he
did not appear to be aware of a left knee injury. Thus, appellant has not submitted any medical
reports indicating any need for continuing medical treatment attributable to the original
August 17, 1995 left knee employment injury.
It is appellant’s burden of proof to submit a physician’s rationalized opinion on the issue
of whether there is a causal relationship between his diagnosed condition and the implicated
employment factors.8 He did not do so in this case. Accordingly, the Board finds that appellant
has not met his burden of proof as he has not submitted a reasoned medical opinion explaining
why his recurrence of a medical condition beginning May 15, 2005 was caused or aggravated by
the August 17, 1995 employment injury. On appeal, appellant notes that submission of the
“correct file number.” The Board notes that its review is limited to review of final decision of
the Office. The Office advised appellant to file a new recurrence claim under the injury case file
associated with the injury to his jaws. This aspect of the case has not been adjudicated by the
Office.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
recurrence on May 15, 2005 that was causally related to his August 17, 1995 employment
injury.9

8

Calvin E. King, 51 ECAB 394 (2000).

9

On appeal, appellant indicated that he wished to appeal the denial based on the submission of the correct
File No. 100445080. However, the January 9, 2007 decision that appellant appealed is part of File No. 100451293.
The record for File No. 100445080 is not before the Board on the present appeal. Should appellant wish to pursue
any issue in File No. 100445080, he should contact the Office regarding how to proceed under File No. 100445080
for his jaw condition.

4

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

